Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
2. Claims 1, 11, 12, 19, 20 objected to because of the following informalities:  
Claim 1, line 10, “ the external magnetic field” should be – the time-varying external magnetic field—
Claim 11, line 4, “ variable capacitor” should be – the variable capacitor--
Claim 12, line 9, “ the external magnetic field” should be – the time-varying external magnetic field—
Claim 19, line 2, “ a piezoelectric material” should be – a second piezoelectric material—
Claim 20, line 1, “ the piezoelectric material” should be – the second piezoelectric material—
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


s 1-8, 12-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Cook (US20090167449) in view of  Arnold ( WO2009039293A1)
With Regard to Claim 1, Cook teaches a wireless power transfer system, comprising: a transmitter (transmit current loop 100, Fig. 1) generating an time-varying external magnetic field ( AC magnetic field, see Fig. 1 Faraday’s induction law, the magnetic field is varying with time t or [0013], line 5) ; and a receiver (receive current loop 150, Fig. 1) generating power under an influence of the external magnetic field( magnetic field, see Fig. 1 or [0013], line 5) by the transmitter(transmit current loop 100, Fig. 1),
the receiver comprising: an electromechanical conversion element  ( e.g., 210 and 305, Fig. 2, 3,  210 belong to the magneto mechanical system which is used to mount a permanent magnet, to allow the magnet to oscillate under the force of an external alternating magnetic field, and this mechanical energy can further converted to electrical energy through the inductor 305.), and a magnet ( e.g., 200, Fig. 2) coupled to the electromechanical conversion element ( e.g., 210, Fig. 2), a torque ( [0026] the magnetic field apply to the magnet and generate a torque) exerted on the electromechanical conversion element ( e.g., 210, Fig. 2) by the magnet ( e.g., 200, Fig. 2) via electrodynamic coupling ( magnet oscillate under the force of an external alternating field [0024] which belongs to electrodynamic see attached electrodynamic definition from Merriam-Webster and see applicant’s specification page 6 para 1, electrodynamic involves a magnet with the receiving coil which is shown in Fig. 3 of Cook) with the external magnetic field ( e.g., [0024] a permanent magnet, which is mounted in a way that allows it to oscillate under the force of an external alternating magnetic field) .
Cook does not teach the electromechanical conversion element comprising a piezoelectric material where the piezoelectric material generates a voltage in response to a torque exerted on the electromechanical conversion element by the magnet
Arnold teaches an electromechanical conversion element  ( e.g., 1, Fig. 1)comprising a piezoelectric material (2, Fig. 1), and a magnet ( e.g., 3, Fig. 1) coupled to the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Cook, to configure the electromechanical conversion element comprising a piezoelectric material where the piezoelectric material generates a voltage in response to a torque exerted on the electromechanical conversion element by the magnet, as taught by the Arnold . The advantage of this system is to use the wireless transfer power instead of environment harvested power to vibrate the magnet, which overcomes the problem of unstable power source from the environment and provides a more consistent power source . Further, the total  energy harvested from such a coupled technique is the sum of the energies generated from the piezoelectric and electromagnetic mechanisms ( magnets moves relative to the receiving coil), which increase the total achieved power and improve the energy transfer efficiency of the system.
With regard to claim 2, the combination of Cook and Arnold teaches all the limitations of claim 1, and Cook further teaches  the torque produces a rotation of the electromechanical conversion element ( [0026] the magnetic field apply to the magnet and generate a torque, and claim 11 of Cook , said magnetic element is mounted in a way that allows it to rotate.) that generates the voltage of the piezoelectric material ( see Arnold, when there is a bend in 1, a he magnetic field generated by the transmitting coil 95 induces a torque on the free end of the beam 92, while the Fig. 9 of current applicant is similar to Fig. 1 of Arnold in the configuration : electromechanical converter element 92 ( equivalent to 1 in Fig. 1 of Arnold), magnet 91 ( equivalent to 3 in Fig. 1 of Arnold) and receiver coil 93 ( equivalent to 4 in Fig. 1 of Arnold).  The difference between Fig. 1 of Arnold and  Fig. 9 of current application is that in Fig. 9 of current application,  the transmitter 9 generates a torque to move the magnet. While Fig. 1, 2 of Cook teaches about a transmitter incudes a torque to rotate the magnet, which could subsequently move the element mount the magnet, such as the beam show in Fig. 1 of Arnold with the magnet on the free end and generate a voltage of piezoelectric material, Therefore, the combination of Cook and Arnold teaches the torque produces a rotation of the electromechanical conversion element  and generates the voltage of piezoelectric material). 
With regard to claim 3, the combination of Cook and Arnold teaches all the limitations of claim 1, Cook also teaches the torque produces a rotational oscillation of the electromechanical conversion element ( Cook teaches about a transmitter incudes a torque to rotate the magnet as shown in Fig. 1 and Fig. 2, which could subsequently move the element mount the magnet such as 210 or the electromechanical conversion element such as the beam show in Fig. 1 of Arnold with the magnet on the free end. Therefore, the combination of Cook and Arnold teaches the torque produces a rotational oscillation of the electromechanical conversion element ).
With regard to claim 4, the combination of Cook and Arnold teaches all the limitations of claim 3, Cook further teaches wherein the electromechanical conversion element ( e.g., 305, Fig. 3) is tuned for operation at a defined resonant frequency ( [0015][0051] resonant system are tuned at the resonance frequency).
With regard to claim 5, the combination of Cook and Arnold teaches all the limitations of claim 1, Arnold further teaches  the electromechanical conversion element is formed of the piezoelectric material ( 2, Fig. 1).
 With regard to claim 6, the combination of Cook and Arnold teaches all the limitations of claim 1.
Cook does not teach the piezoelectric material is disposed on a side of a beam supporting the magnet.
However, Arnold teaches  the piezoelectric material ( 2, Fig. 1) is disposed on a side of a beam ( e.g., 1, Fig. 1) supporting the magnet  ( e.g., 3, Fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of claim 1, to  configure the piezoelectric material is disposed on a side of a beam supporting the magnet, as taught by the Arnold, in order to use the piezoelectric patch provides piezoelectric transduction and further dispose the piezoelectric material on one side of the beam that is not connected to the magnet to avoid the interference with the operation of the magnet.
With regard to claim 7, the combination of Cook and Arnold teaches all the limitations of claim 6, and Arnold further teaches wherein the piezoelectric material is a piezoelectric patch ( e.g., 2, Fig. 1).
With regard to claim 8, the combination of Cook and Arnold teaches all the limitations of claim 1, and Cook further teaches  the magnet comprises a permanent magnet ([0024] permanent magnet).
With regard to claim 12, Cook teaches a method for wireless power transfer, comprising:
positioning a receiver  (receive current loop 150, Fig. 1) adjacent to a transmitter(transmit current loop 100, Fig. 1)  configured to generate a time-varying external 
an electromechanical conversion element ( e.g., 210, and 305, Fig. 2, 210 belong to the magneto mechanical system which is used to mount a permanent magnet, to allow the magnet oscillate under the force of an external alternating magnetic field, and this mechanical energy can further converted to electrical energy through the inductor 305), and
a magnet ( e.g., 200, Fig. 2) coupled to the electromechanical conversion element ( e.g., 210, Fig. 2) ; and
a torque ( [0026] the magnetic field apply to the magnet and generate a torque) exerted on the electromechanical conversion element ( e.g., 210, Fig. 2) by the magnet ( e.g., 200, Fig. 2) via electrodynamic coupling ( magnet oscillate under the force of an external alternating field [0024] which belongs to electrodynamic) with the external magnetic field ( e.g., [0024] a permanent magnet, which is mounted in a way that allows it to oscillate under the force of an external alternating magnetic field) .
Cook does not teach the electromechanical conversion element comprising a piezoelectric material where the piezoelectric material generates a voltage in response to a torque exerted on the electromechanical conversion element by the magnet
Arnold teaches an electromechanical conversion element  ( e.g., 1, Fig. 1)comprising a piezoelectric material (e.g., 2, Fig. 1), and a magnet ( e.g., 3, Fig. 1) coupled to the electromechanical conversion element ( e.g., 1, Fig. 2), where the piezoelectric material ( 2, Fig. 1) generates a voltage ( when there is a bend in 1, a voltage generated by 2, see page 5, line 18-25)   in response to a torque exerted on the electromechanical conversion element by the magnet via electrodynamic coupling with the external magnetic field ( as discussed in Cook, the external magnetic field electrodynamic coupled with the magnet and generate a torque to cause the magnet and electromechanical conversion element 210 rotate, while Fig. 1 of Arnold  teaches when the electromechanical conversion element 1 moves, piezoelectric material on 1 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Cook, to configure the electromechanical conversion element comprising a piezoelectric material where the piezoelectric material generates a voltage in response to a torque exerted on the electromechanical conversion element by the magnet, as taught by the Arnold . The advantage of this system is to use the wireless transfer power instead of environment harvested power to vibrate the magnet, which overcomes the problem of unstable power source from the environment and provides a more consistent power source . Further, the total  energy harvested from such a coupled technique is the sum of the energies generated from the piezoelectric and electromagnetic mechanisms ( magnets moves relative to the receiving coil), which increase the total achieved power and improve the energy transfer efficiency of the system.
With regard to claim 13, the combination of Cook and Arnold teaches all the limitations of claim 12, and Cook further teaches  the torque produces a rotation of the electromechanical conversion element ( [0026] the magnetic field apply to the magnet and generate a torque, and claim 11 of Cook , said magnetic element is mounted in a way that allows it to rotate.) that generates the voltage of the piezoelectric material ( see Arnold, when there is a bend in 1, a voltage generated by 2, see page 5, line 18-25)  Fig. 9 of current application describes he magnetic field generated by the transmitting coil 95 induces a torque on the free end of the beam 92, while the Fig. 9 of current applicant is similar to Fig. 1 of Arnold in the configuration : electromechanical converter element 92 ( equivalent to 1 in Fig. 1 of Arnold), magnet 91 ( equivalent to 3 in Fig. 1 of Arnold) and receiver coil 93 ( equivalent to 4 in Fig. 1 of Arnold)  The difference between Fig. 1 of Arnold and  Fig. 9 of current application is that in Fig. 9 of current application,  the transmitter 9 generates a torque to move the magnet. While Fig. 1, 2 of Cook 
With regard to claim 14, the combination of Cook and Arnold teaches all the limitations of claim 12, Cook also teaches the torque produces a rotational oscillation of the electromechanical conversion element resulting in generation of a time-vary voltage by the piezoelectric material( Cook teaches about a transmitter incudes a time-vary torque to rotate the magnet as shown in Fig. 1 and Fig. 2, ( note that in [0026] describes torque is related to magnetic field H, and Fig. 1 shows that magnetic field is varied with time, therefore the torque is time-varying. And the time-varying torque  subsequently moves the electromechanical conversion element mounted the magnet  such as 210 or the electromechanical conversion element such as the beam show in Fig. 1 of Arnold with the magnet on the free end , and  generate a time-varying voltage through the piezoelectric material due to the time-varying force/torque on the magnet ).
With regard to claim 15, the combination of Cook and Arnold teaches all the limitations of claim 12, Arnold also teaches the electromechanical conversion element is formed of the piezoelectric material ( 2, Fig. 1).
With regard to claim 16, the combination of Cook and Arnold teaches all the limitations of claim 12.
 Cook does not teach the piezoelectric material is disposed on a side of a beam supporting the magnet.
However, Arnold teaches  the piezoelectric material ( 2, Fig. 1) is disposed on a side of a beam ( e.g., 1, Fig. 1) supporting the magnet  ( e.g., 3, Fig. 1)

With regard to claim 17, the combination of Cook and Arnold teaches all the limitations of claim 12, Cook further teaches wherein the electromechanical conversion element ( e.g., 305, Fig. 3) is tuned for operation at a defined resonant frequency ( [0015][0051] resonant system are tuned at the resonance frequency).
With regard to claim 18, the combination of Cook and Arnold teaches all the limitations of claim 17, Cook further teaches the external magnetic field is generated at the defined resonant frequency( [0015][0051] resonant system are tuned at the resonance frequency).

4. Claim 9 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Cook (US20090167449) and  Arnold ( WO2009039293A1) in further view of Challa( “ A vibration energy harvesting device with bidirectional resonance frequency tunability, “. Smart Mater. Struct. 2008)
With regard to claim 9, the combination of Cook and Arnold teaches all the limitations of claim 1, but not the magnet comprises first and second portions disposed on opposite sides of the electromechanical conversion element.
However, Challa teaches the magnet comprises first and second portions disposed on opposite sides of the electromechanical conversion element ( Fig. 1, page 3, permanent magnets on top side of piezoelectric cantilever and bottom side of piezoelectric cantilever) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of claim 1, to configure the magnet to comprise first .

5. Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Cook (US20090167449) and  Arnold ( WO2009039293A1 ) in further view of Lee (US 20110031817 A1) 
With regard to claim 10, the combination of Cook and Arnold teaches all the limitations of claim 1,  but not the transmitter comprises a transmitting coil supplied with an alternating current.
However, Lee teaches the transmitter comprises a transmitting coil supplied with an alternating current ( Fig. 1, 10MHz AC current send to transmitter coil, [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of claim 1, to configure the transmitter comprises a transmitting coil supplied with alternating current, as taught by the Lee, in order to use the ac current passing through the coil to generate a magnetic flux, and start to transmit the energy to the external device to satisfy the user’s requirement.

6. Claim 11 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Cook (US20090167449) and  Arnold ( WO2009039293A1) in further view of Durig (EP0442536A2)
With regard to claim 11, the combination of Cook and Arnold teaches all the limitations of claim 1, but not the electromechanical conversion element comprises a variable capacitor, and the torque produces a rotation of the electromechanical conversion element that causes a time-varying capacitance change in variable capacitor.
However, Durig teaches the electromechanical conversion element ( e.g., 3, Fig. 1) comprises a variable capacitor ( e.g., 6, Fig. 1), and the torque produces a rotation of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of claim 1, to configure the electromechanical conversion element comprises a variable capacitor, and the torque produces a rotation of the electromechanical conversion element that causes a time-varying capacitance change in variable capacitor, as taught by the Durig, in order to use the system to  build an electrostatic energy harvester device including a variable capacitance, and the electrostatic energy harvester device has advantages such as  high output voltage, low cost,  high coupling coefficients and reduced size. 

A
7. Claims 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Cook (US20090167449) and  Arnold ( WO2009039293A1 ) in further view of Priya (US7649305B2).
With regard to claim 19, the combination of Cook and Arnold teaches all the limitations of claim 17, but not the receiver comprises a second electromechanical conversion element comprising a piezoelectric material, the second electromechanical conversion element tuned to operation at a second defined resonant frequency .

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of claim 17, to the receiver comprises a second electromechanical conversion element comprising a piezoelectric material, the second electromechanical conversion element tuned to operation at a second defined resonant frequency, as taught by the Priya, in order to generate the voltage at different frequency, improve the operating range of the system, and generate more power from the magnetic fields.

8. Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Cook (US20090167449) ,  Arnold ( WO2009039293A1 ) , Priya (US7649305B2) in further view of  Vecchione (US20060238365A1)
With regard to claim 20, the combination of Cook, Arnold and Priya teaches all the limitations of claim 19, Priya further teaches a second voltage is generated by the piezoelectric material of the second electromechanical conversion element in response to electrodynamic coupling with external magnetic field ( the combination of Cook and Arnold teaches about a voltage is generated by the piezoelectric material of the electromechanical conversion element in response to the electrodynamic coupling with external magnetic field as discussed in claim 12, Priya teaches about a second electromechanical conversion element generate a voltage by piezoelectric material as shown in claim 1 of Priya, the combination teaches a second voltage is generated by the piezoelectric material of the second electromechanical conversion element in response to electrodynamic coupling with external magnetic field)
Cook does not teach a second external magnetic field.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of claim 19, to generate a second external magnetic field, as taught by Vecchione ,in order to increase the number of the magnetic field/ operating frequency, improve the operating range of the system, allow the reception at different ranges and generate more power from the magnetic fields. Further, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) . Here, the increased number of the magnetic field and the electromechanical conversion elements will just increase the power generated at the receiver side and it does not generate new and unexpected results.


Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YAMAMOTO (US 2011/0084658) teaches a power receiver and transmitter device integrated together.
Fang (US 20090261689 A1) teaches that a piezoelectric electromagnetic hybrid vibrating energy harvester with piezoelectric material on the top side or on the bottom side.
Baarman (US20110115303) teaches about multiple power transmitter and receiver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PINPING SUN/Primary Examiner, Art Unit 2836